Title: John Adams to Abigail Adams, 24 August 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia August 24. 1777
     
     We had last Evening a Thunder Gust, very sharp and violent, attended with plentifull Rain. The Lightning struck in several Places. It struck the Quaker Alms House in Walnut Street, between third and fourth Streets, not far from Captn. Duncans, where I lodge. They had been wise enough to place an Iron Rod upon the Top of the Steeple, for a Vane to turn on, and had provided no Conductor to the Ground. It also struck in fourth Street, near Mrs. Cheesmans. No Person was hurt.
     This Morning was fair, but now it is overcast and rains very hard which will spoil our Show, and wett the Army.
     12. O Clock. The Rain ceased and the Army marched through the Town, between Seven and Ten O Clock. The Waggons went another Road. Four Regiments of Light Horse—Blands, Bailers Baylor’s, Sheldons, and Moylands Moylan’s. Four Grand Divisions of the Army—and the Artillery with the Matrosses. They marched Twelve deep, and yet took up above two Hours in passing by.
     General Washington and the other General Officers, with their Aids on Horse back. The Colonels and other Field Officers on Horse back.
     We have now an Army, well appointed between Us and Mr. Howe, and this Army will be immediately joined, by ten Thousand Militia. So that I feel as secure here, as if I was at Braintree, but not so happy. My Happiness is no where to be found, but there.
     After viewing this fine Spectacle and firm Defence I went to Mr. Duffields Meeting, to hear him pray, as he did most fervently, and I believe he was very sincerely joined by all present, for its success.
     The Army, upon an accurate Inspection of it, I find to be extreamly well armed, pretty well cloathed, and tolerably disciplined. Edes Gill and Town by the Mottoes to their Newspapers, will bring Discipline into Vogue, in Time.—There is such a Mixture of the Sublime, and the Beautifull, together with the Usefull, in military Discipline, that I wonder, every Officer We have is not charmed with it.—Much remains yet to be done. Our soldiers have not yet, quite the Air of Soldiers. They dont step exactly in Time. They dont hold up their Heads, quite erect, nor turn out their Toes, so exactly as they ought. They dont all of them cock their Hats—and such as do, dont all wear them the same Way.
     A Disciplinarian has affixed to him commonly the Ideas of Cruelty, severity, Tyranny &c. But if I were an Officer I am convinced I should be the most decisive Disciplinarian in the Army. I am convinced their is no other effectual Way of indulging Benevolence, Humanity, and the tender Social Passions, in an Army. There is no other Way of preserving the Health and Spirits of the Men. There is no other Way of making them active, and skillfull, in War—no other Method of guarding an Army against Destruction by surprizes, and no other Method of giving them Confidence in one another, or making them stand by one another, in the Hour of Battle.
     Discipline in an Army, is like the Laws, in civil Society.
     There can be no Liberty, in a Commonwealth, where the Laws are not revered, and most sacredly observed, nor can there be Happiness or Safety in an Army, for a single Hour, where the Discipline is not observed.
     Obedience is the only Thing wanting now for our Salvation—Obedience to the Laws, in the States, and Obedience to Officers, in the Army.
     12 O Clock. No Express, nor accidental News from Maryland to day, as yet.
    